Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
Terminal disclaimer (TD) is missing as oppose to applicant’s remarks and examiner still maintain double patenting rejection.
  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10311936. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 10311936 anticipate the claimed elements of the instant application 16389905.

Current Application # 16389905
US Pat # 10311936
For example:
Claim 1: 
1. A memory system comprising: a memory controller configured to generate a beginning address and an end address of a memory area of a memory cell array that is to be refreshed and does not include a refresh skip area of the memory cell array; and a memory device comprising a refresh area storage unit configured to store the beginning address and the end address, and the memory cell array.

For example:
Claim 1: 
1. A semiconductor memory device, comprising: a memory cell array including a plurality of rows to store data; a row decoder connected to the memory cell array; a refresh area storage unit to store a beginning address and an end address of a memory area of the memory cell array that is to be refreshed, the memory area that is to be refreshed not including a refresh skip area of the memory cell array having a size that is selectively changed; and a refresh control circuit connected to the row decoder, wherein the refresh control circuit controls a refresh operation for each row of the memory area that is to be refreshed and controls the refresh operation so that each row of the refresh skip area to not be refreshed.
8. The semiconductor memory device of claim 1, wherein the refresh control circuit includes a refresh counter to count the refresh operation, and wherein a minimum counting value of the refresh counter is set to a counting value corresponding to the beginning address of the memory that is to be refreshed, and a maximum counting value of the refresh counter is set to a counting value corresponding to the ending address of the memory that is to be refreshed.


Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “a memory controller” in current application 16389905 and the limitation “refresh control circuit” in US Pat # 10311936 are not identical but both controller generate start and end address for the refresh operation. So, overall scope of the claims are identical and not patentably distinct from each other.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US Pub # 2007/0033339).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Best et al. teach a memory system comprising: 
a memory controller configured to generate a beginning address and an end address of a memory area of a memory cell array, wherein the memory area of the memory cell is an area that is to be refreshed (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0075 where memory controller 121 generate start and end address 103h, 115h) and
 a memory device comprising a refresh area storage unit configured to store the beginning address and the end address, and the memory cell array (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0075 where storage register 191 store the addresses).  
Even though Best et al. teach skip signal (paragraph 0062, 0067) but silent exclusively about wherein the memory area of the memory cell does not include a refresh skip area that is not to be refreshed. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Best et al. where skip signal is generating for skipping the refresh operation for particular addresses i.e. skip refresh operation for skip area in order to decrease refresh overhead with improved performance and thereby increase device yield (see paragraph 0002). 

Regarding claim 2, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. further teach wherein the memory controller is further configured to reduce a number of refresh commands that are provided to the memory device based on the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059).  

Regarding claim 3, Best et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Best et al. further teach wherein a number of word lines that are activated at the same time by each of the refresh commands when the number of the refresh commands is reduced by the memory controller is the same as a number of word lines that are activated at the same time by each of the refresh commands when the number of the refresh commands is not reduced by the memory controller are the same (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069).  

Regarding claim 4, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. further teach wherein the memory controller does not reduce a number of refresh commands that are provided to the memory device based on the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067).  

Regarding claim 5, Best et al. teach all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Best et al. further teach wherein a number of word lines that are activated at the same time by each of the refresh commands when the memory cell array has the refresh skip area is smaller than a number of word lines that are activated at the same time by each of the refresh commands when the memory cell array does not have the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0071).  

Regarding claim 6, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. further teach wherein the memory controller does not reduce a number of refresh commands that are provided to the memory device based on the refresh skip area, and a number of word lines that are activated at the same time by each of the refresh Response to Restriction Requirement commands when the memory cell array has the refresh skip area is the same as a number of word lines that are activated at the same time by each of the refresh commands when the memory cell array does not have the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0073).  

Regarding claim 8, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. further teach wherein the memory cell array comprises a first bank and a second bank, and the memory controller is further configured to equally set an area of the first bank corresponding to the refresh skip area and an area of the second bank corresponding to the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0065).  

Regarding claim 9, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. further teach wherein the memory cell array comprises a first bank and a second bank, and the memory controller is further configured to differently set an area of the first bank corresponding to the refresh skip area and an area of the second bank corresponding to the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069).  

Regarding claim 10, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. further teach wherein the memory device further comprises a refresh counter having a minimum counting value corresponding to the beginning address and a maximum counting value corresponding to the end address (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067).  

Regarding independent claim 11, Best et al. teach a memory system comprising: a memory device comprising a memory cell array; and a memory controller configured to generate a beginning address and an end address of a refresh skip area of the memory cell array that is not to be refreshed.
wherein the memory device is further comprises a refresh control circuit configured to control a refresh operation on a memory area of the memory cell array that is to be refreshed, wherein the memory area does not include the refresh skip are of the memory cell array, (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0075 where memory controller is 121).

Even though Best et al. teach skip signal (paragraph 0062, 0067) but silent exclusively about wherein the refresh skip area does not include the memory area. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Best et al. where skip signal is generating for skipping the refresh operation for particular addresses i.e. skip refresh operation for skip area in order to decrease refresh overhead with improved performance and thereby increase device yield (see paragraph 0002). 

Regarding claim 12, Best et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Best et al. further teach wherein the memory controller is further configured to generate a beginning address and an end address of the memory area of a memory cell array that is to be refreshed, and the memory device is configured to store the beginning address and the end address (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069).  

Regarding claim 13, Best et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Best et al. further teach wherein the memory controller is further configured to provide a refresh command to the memory device, and the memory device further comprises a decoder configured to decode the refresh command (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059).  

Regarding claim 14, Best et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Best et al. further teach wherein the memory controller is further configured to change the refresh skip area (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055).  

Regarding claim 15, Best et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Best et al. further teach wherein the refresh skip area corresponds to a frame buffer to store data during a time period that is shorter than a refresh period of the memory device (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059).  

Regarding independent claim 16, Best et al. teach a method of operating a memory device, the method comprising: receiving and storing a beginning address and an end address of a memory area of a memory cell array that is to be refreshed from a memory controller (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0075 where memory controller 121 generate start and end address 103h, 115h); setting a minimum counting value of a refresh counter to the beginning address and setting a maximum counting value of the refresh counter to the end address; and receiving a refresh command from the memory controller and performing a refresh operation on the memory area that is to be refreshed (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0073).  

Even though Best et al. teach skip signal (paragraph 0062, 0067) but silent exclusively about does not include wherein the memory area does not include a refresh skip area that is not to be refreshed. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Best et al. where skip signal is generating for skipping the refresh operation for particular addresses i.e. skip refresh operation for skip area in order to decrease refresh overhead with improved performance and thereby increase device yield (see paragraph 0002). 

Regarding claim 17, Best et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Best et al. further teach further comprising: skipping a refresh operation on the refresh skip area according to the refresh command (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055).  

Regarding claim 18, Best et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Best et al. further teach wherein the performing the refresh operation on the memory area that is to be refreshed comprises increasing a counting value of the refresh counter when the refresh operation is done by a row unit (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069).  

Regarding claim 19, Best et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Best et al. further teach wherein the performing the refresh operation on the memory area that is to be refreshed further comprises resetting the counting value of the refresh counter to the minimum counting value when the counting value is greater than the maximum counting value (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0065).  

Regarding claim 20, Best et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Best et al. further teach wherein the performing the refresh operation on the memory area that is to be refreshed comprises reducing a number of word lines that are activated at the same time by the refresh command (see Fig. 2A, 3-9 and paragraph 0031-0033, 0038-0055, 0059-0067, 0069-0071).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US Pub # 2007/0033339) in view of Jung et al. (US Pub # 2014/0029367).

Regarding claim 7, Best et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Best et al. are silent about wherein the memory controller is further configured to: receive temperature-sensing information from the memory device, and adjust a number of refresh commands that is provided to the memory device based on the temperature-sensing information.  
Jung et al. teach wherein the memory controller is further configured to: receive temperature-sensing information from the memory device, and adjust a number of refresh commands that is provided to the memory device based on the temperature-sensing information (see paragraph 0169, 0181-0189, where 297 is temp sensor).

However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Jung et al. to the teaching of Best et al. temperature sensor of Jung et al. would be added to the controller of Best et al. in order to change the operating condition based on temperature and to generate refresh command accordingly for reducing refresh overhead including current consumption with optimized refresh operation (see Jung et al., paragraph 0034).
Further reason to combine the teachings of Jung et al. and Best et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards refresh operation.

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.
Applicant argues (see page 9 of remarks) that “Best do not include a refresh skip area is unsupported by any reasoning having a rational underpinning necessary to support a legal conclusion of obviousness". Examiner respectfully disagrees with this statement.

As per claim 1, 11, 16 and all other claims, the limitation “refresh skip area that is not to be refreshed” is very broad where the limitation “skip” clearly do not indicate permanently skip or temporarily skip the refresh or do not indicate any dedicated refresh skip area i.e. if the memory array is divided into bank / section / block and if the refresh is done for one particular bank and skip others, then those skipped block would be called “refresh skip area” that is not to be refreshed.
In Fig. 4, 11A, 11B and paragraph 0085-0086, Best et al. teach that refresh would be done for one specific bank (step 307-311) at a time and skip the refresh for other banks. So, for the bank that refresh is not done yet, would be called refresh skip area as per the claim limitations indicate.
The argument for 103 is only further clarify the rejection where Best et al. actually also generate skip signal 208 in order to skip specific address for refresh operation i.e. “refresh skip area” that is not to be refreshed as per claim limitation indicate. So, the rejection is proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is (571)273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824